                                 (   .




                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

JEREME MYLES BEARDALL,
                                                                       Case No. 3:19-cv-00489-YY
                Plaintiff,
                                                                             ORDER TO DISMISS
       V.

CITY OF HILLSBORO; WASHINGTON
COUNTY; and SHERIFF GARRETT,

                Defendants.

-MOSMAN, Chief Judge.

       Plaintiff, an inmate at the Washington County Jail, brings this civil rights action rmrsuant to _

42 U.S.C. § 1983. Pursuan~ to an order entered by the Court this date, Plaintiff was granted leave
            -
to proceed in Jonna pauperis. However, for the reasons set forth below, Plaintiff's Complaint is

dismissed.

                                         BACKGROUND

       Plaintiff alleges that Defendants are holding him against his will, and that he has been

incarcerated based on hearsay statements and "no evidence to prove any reasonable doubt." By way

    1 - ORDER TO DISMISS -
of remedy, Plaintiff requests the court to "make the police officers do full investigation before they

are allowed to incriminate" Plaintiff, to· require Washington County to pay court appointed attorneys

enough to ensure each person accused gets proper and adequate counsel, and for money damages for

Plaintiffs wrongful incarceration;

                                            STANDARDS

       A district court must dismiss an action initiated by a prisoner seeking redress from a

governmental entity or officer or employee, if the Court determines that the action (i) is frivolous

or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks. monetary relief

against a defendant who is immune from such relief. See 28 U.S.C. §§ 1915(e)(2) & 1915A(b).

When a plaintiff is proceeding pro se, the court must construe the pleadings liberally and afford the

plaintiff the benefit of any doubt. Erickson v. Pardus, 551U.S. 89, 94 (2007). Moreover, before

dismissing a pro se civil rights complaint for failure to state a claim, the court supplies the plaintiff

with a statement of the complaint's deficiencies. Karim-Panahi v. Los Angeles Police Dept., 839

F.2d 621, 623-24 (9th Cir. 1988); Eldridge v. Block, 832 F.2d 1132, 1136 (9th Cir. 1987). A prose

iitigant will be given leave to amend his or her complaint unless it is clear that the deficiencies of

the complaint cannot be cured by amendment. Karim-Panahi, 839 F.2d at 623; Lopez v. Smith, 203

F.3d 1122, 1130-31 (9th Cir. 2000).

                                            DISCUSSION

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements: (1)

that a right secured by the Constihltion or laws of the United States was violated, and (2) that the

alleged violation was committed by a person acting under the color of state law. West v. Atkins, 487

U.S. 42, 48 (1988); Naffe v. Frye, 789 F.3d 1030; 1035-36 (9th Cir. 2015). "Persons" under§ 1983

    2 - ORDER TO DISMISS -
are state and local officials sued in their individual capacities, private individuals and entities which

act under color of state law, and/ or the local governmental entity itself. Vance v. County of Santa

Clara, 928 F.Supp. 99~, 995-96 (N.D. Cal. 1996). The "Washington County Jail" is managed by

and/or a department of Washington County, but it is not a "person" subjectto suit under § 1983. See

e.g., United States v. Kama, 394 F.3d 1236, 1239 (9th Cir. 2005) ("municipal police departments and

bureaus are generally not considered 'persons' within the meaning of section i 983"); Rodriguez v.

Cnty. of Contra Costa, 2013 WL 5946112 at *3 (N.D. Cal. Nov. 5, 2013) ("[a]lthough

municipalities, such as cities and counties, are amenable to suit under Monell, sub-departments or

bureaus of municipalities, such as the police departments, are not generally considered "persons"

within the meaning of § 1983") (citing Hervey v. Estes, 65 F.3d 784, 791 (9th Cir. 1995)).

Therefore, Plaintiff cannot pursue any § 1983 civil rights claims against the Washington County Jail.

       . To the extent Plaintiff intends to assert a claim against Washi;ngton County itself, or against

the City of Hillsboro, his allegations are also insufficient. A municipal entity is liable under § 1983

only if the plaintiff alleges his constitutional injury was caused by employees acting pursuant to the

municipality's policy or custom. }.ft. Healthy City Sch. Dist. Bd. ofEd. v. Doyle, 429 U.S. 274, 280
.                            .
(1977); Monellv. Dept. of Soc. Serv. of City of New York, 436 U.S. 658,691 (1978);-Villegas v.

Gilroy Garlic Festival Ass 'n, 541 F.3d 950,964 (9th Cir. 2008). Washington County and the City

of Hillsboro may not be held, vicariously liable under § 1983 simply. based on allegedly

unconstitutional acts of their employees. See Board ofCty. Comm 'rs. v. Brown, 520 U.S. 397, 403
       .                                                           .




(1997); Monell, 436 U.S. at 691. Instead, the municipalities may be held liable "when execution of

a government's policy or custom ... inflicts the injury." Monell, 436 U.S. at 694; Los Angeles Cty.,

Cal. v. Humphries, 562 U.S. 29, 36 (2010).

    3 - ORDER TO DISMISS -
        Finally, to the extent Plaintiff seeks money damages against any of the Defendants for his

alleged illegal incarceration, his claim is barred by Heckv. Humphrey, 512 U.S. 477 (1994). Under

Heck, _a§ 1983 cause of action for damages challenging the fact or'incarceration is precluded unless

the c,onviction or sentence resulting in the incarceration has been.invalidated, expunged, or reversed.

Id. at 487. Because Plaintiff fails to allege the legality of his current incarceration has been

invalidated, his claims must be dismissed for failure to state a claim upon which relief may be

granted.

                                           CONCLUSION

       Based on the foregoing, IT IS ORDERED that Plaintiffs Complaint is DISMISSED for

failure to state a claim upon which relief may be granted. Plaintiff may file an Amended Complaint,

curing the deficiencies noted above, within 30 days o_fthe date of this order. Plaintiff is advised that

failure to file an Amended Complaint will result in the dismissal of this proceeding.

       Because Plaintiff has not demonstrated extraordinary circumstances, the Court DENIES

Plaintiffs Motion for Appointment of Counsel (ECF No. 3).

       IT IS SO ORDERED.

       DATED-this~ of April, 2019.




                                               Michael W. Mosman
                                               United States Chief District Judge




   4 - ORDER TO DISMISS -
